Case 3:17-cv-00072-NKM-JCH Document 1078 Filed 09/16/21 Page lof3 Pageid#: 17966

IN THE UNITED STATES DISTRICT COURT FOR THs orrice US, DIST. COURT

AT CHARLOTTESVILE, VA
WESTERN DISTRICT OF VIRGINIA FILED

Charlottesville Division SEP 16 2021

Elizabeth Sines, et al E . ay agi
C
Plaintiffs P

v

Jason Kessler, et al

Case No: 3:17-cv-072~-NKM

Defendants

re ree sae aes

RESPONSE TO THE COURT'S ORDER ON TRANSPORTATION COSTS (Doc 1031)

Comes now the Defendant, Christopher Cantwell, and, he makes the follow-

ing Résponse to:the Court's Order, Doc 1031, suggesting that he pay Trans-

portation costs:

1)

2)

3)

4)

Thotigh the Court's Order is dated August 26, 2021, Cantwell did not
receive it until September 9, 2021. Doc 1031. Cantwell has prompt-

ly responded.

The Court cites no authority suggesting that it can assess trans-
portation costs against Cantwell or any other party. While the Court
does cite to Muhammad v Warden, Balt City Jail 849 F 2d 107 {4th Cir
1988) for the proposition that such costs can be considered in the
decision to grant a Writ of Habeas Corpus Ad Testificandum, it does

not authorize the assessment of those costs.

The assessment of costs is authorized by 28 USC §1915 and §1920. 28
USC $1915 is the in forma pauperis statute, and, while it makes pris-
oners liable for certain costs if they bring an action, it is not
applicable to a prisoner defending an action. Cantwell has attached

a motion for IFP status to this motion.

28 USC §1920 allows the court to assess certain costs against a party

- -1-
Case 3:17-cv-00072-NKM-JCH Document 1078 Filed 09/16/21 Page 2of3 Pageid#: 17967

against him judgment is entered, and, the only case that Cantwel?
could find on short notice: assessing costs of prisoner transport-

ation, Card v DC Dep't of Corr 2005 US Dist LEXIS 48692 (ED Va 2005),

 

took this approach; there, the prisoner won the case and the -DC
Dep’t of Corrs was ordered to pay the US Marshals' Service's costs.

Card, however, was likely wrongfully decided in this regard.

§) 28 USC §1921 lists the only costs born by the US Marshals' Service
that can be awarded against a party, and, prisoner transportation

costs don't seem to be among them.

6) Cantwell aiso doubts that it costs the USMS $15,000 to place him in

an empty seat on an already chartered plane that would be travelling

with that seat empty if he wasn't in it.

Thus, Cantwell believes that this Court has no statutory authority to
awrd the costs of transportation to and from trial against him or any
Party. If it does have such authority, it may only award costs against
the party against whom judgment is taken as regards Cantwell. Further,
any such award would be governed by the IFP statutesand: subject to remit-
titur. Thus, at best, this is an issue that should be addresses post-

judgment, where Cantwell would want discvoery as to the actual costs of

his transportation.

Respectfully Submitted,

Christopher Cantwell
USP-Marion

PO Box 1000

Marion, IL 62959

CERTIFICATE OF SERVICE

ee eee ee ee ee

I herbey certify that this Response was mailed to the Clerk of the Court,

~~
Case 3:17-cv-00072-NKM-JCH Document 1078 Filed 09/16/21 Page 30f3 Pageid#: 17968

(6
Ist Class Postage Prepaid, this ++th day of September, 2021, for

 

posting on the ECF, to which all other parties are subscribed, and

3

was handed to USP-Marion staff members Kathy Hill] and/or Nathan

Simpkins for electronic transmittal to the Court.

CO lay

Christopher Cantweil
